Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 09/30/2021. Claims 2, 4-12, 14, 16, 19, 21-30, 32-102, 104-127 have been cancelled. It is noted that Applicants previously elected mycobacterium tuberculosis, a DosRST regulon, tuberculosis and HC101A for examination (See Response, dated 2/8/2021). The pending claims 1, 3, 13, 15, 17, 18, 20, 31, 103 are examined based on the species elected for examination. Applicants arguments have been fully considered but found not to be persuasive. The arguments are addressed below. The action is made final. 
			Response to Applicants’ Arguments
	103 rejection: Choi in view of Marszalek
	Applicants argue that Choi is to the use of naturally derived substances including artemisinin and artesunate without any rationale or suggestion to the mechanism. Though the invention is directed to the treatment or prevention of tuberculosis, it provided conflicting information and data on the compositions. Applicants argue that Choi is flawed in regards to Fig. 2, the results (MGIT assay) are intended for detection and recovery of active mycobacteria, the assay do not take into account non-replicating persistence, applicants have assessed the select effects of the compounds, e.g. artemisinin, artesunate during NRP, Choi makes no mention or appreciation for M. tuberculosis persistence, but rely actively perspiring microorganisms, Fig. 2 contradicts the assertion that at least artemisinin has effect on M. tuberculosis, and notably No. 8 shows any effect relative to the ‘Untreated Positive Growth-MTB’. There is absence of any guidance or suggestion to the active ingredients for the mechanism of the action for the compositions of Choi. 

	
In response, Choi explicitly teach that artemisinin (HC101A), artesunate (HC101B) have anti-tuberculosis effect or activity against tuberculosis. Choi by two different assays has determined the anti-mycobacterium tuberculosis activity, see Fig. 1 and Fig. 2. From Choi, a person of ordinary skill in the art would have found it obvious to administer the same agent as Applicants have claimed, herein HC101A to inhibit the growth of mycobacterium cells in subjects with tuberculosis.  Administration of the same agent, herein HC101A to subjects infected with mycobacterium would render the same pharmacological effects of inhibition of the growth of the cells. In other words, the same pharmacological effects of treating the subject with mycobacterium cells would occur irrespective of the mechanism being recognized in the prior art or not. It is not required that those of ordinary skill in the art recognize the inherent characteristics or the function of the prior art. Specifically, discovery of the mechanism underlying a known process does not make it patentable. It has been held that a mechanism of action of a treatment does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 1023 (CCPA 1979). 
In response to Applicants’ arguments about conflicting information and data in Choi, it is noted that Fig. 1 teach anti-mycobacterium tuberculosis effects of artemisinin at concentrations 200 ug, 100 ug, 50 ug/ml. Compared to the control, the negative reaction persisted days in Fig. 2, artemisinin (No 8 compound) is higher for 200 µg, 100 µg, 50 µg/ml. As to Applicants’ arguments that the Resazurin assay do not take into account non-replicating persistence, Choi explicitly teach that anti-tuberculosis activity was measured on Mycobacterium tuberculosis using the Resazurin microtiter assay. Hence it is evident that the assay performed in Choi is a valid assay to measure Mycobacterium tuberculosis and the anti-tuberculosis activity. From the teachings of Choi a person of ordinary skill in the art would have been motivated to try using artemisinin (HC101A) or artesunate (HC101B) in inhibition of one or more mycobacterial cell or in the treatment of a subject infected with mycobacterial cells with a reasonable expectation of success because Choi teaches HC101A and HC101B as anti-tuberculosis agents and demonstrate the inhibitory activity of mycobacterial cells in vitro. 
As to Applicants’ arguments that Choi makes no mention or appreciation for M. tuberculosis persistence, but rely actively perspiring microorganisms it is noted that Choi teach HC101A and HC101B as anti-tuberculosis agents and demonstrate the inhibitory activity of mycobacterial cells. Administration of an effective amount of the same agent herein, HC101A to the same set of subjects (infected with mycobacterial cells, e.g. tuberculosis patient) would result in the same pharmacological effects whether it is explicitly taught or not in the prior art.
Choi teach the following in Fig. 1 and Fig. 2. 

    PNG
    media_image1.png
    314
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    704
    media_image2.png
    Greyscale

	As to applicants’ arguments regarding the data in Fig. 2  of Choi shows relatively no effect compared to the control, the effects shown by Choi for inhibition of mycobacterial cells are higher. In Fig. 2, compared to the control (5 days), the days negative reaction persisted for compound No 8 (HC01A, artemisinin) is 9 days, 8 days, 7 days and 6 days respectively for 400 ug, 200 ug, 100 ug/ml and 50 ug/ml. At higher concentrations the inhibition is exhibited at higher levels compared to the control and it is within the skill of an artisan to adjust the amounts of artemisinin (which is HC101A) concentration for inhibiting the growth of the mycobacterial cells. Further fig. 1 teach that artemisinin has anti-mycobacterium tuberculosis effects for 200, 100 and 50 ug/ml. 
	As to Applicants’ arguments regarding there is absence of any guidance or suggestion to the active ingredients for the mechanism of the action for the compositions of Choi as stated above, whether or not the mechanism of action discovered by the Applicants is taught, it would have been obvious to administer the same drug to the same patient population as claimed from Choi and therefore the mechanism of action is inherent or will necessarily occur.
	Applicants’ argue that that Marszalek does not remedy the deficiencies of Choi. Although Marszalek discloses the role of the two-component systems (TCSs) and their role in bacterial pathogenesis and virulence (e.g., in tuberculosis), it makes no mention of artemisinin. Applicant reiterates that Marszalek does disclose, and lends credence to, the TCS (the DosRST TCS in particular) as a therapeutic target for treatment of tuberculosis infection.
	Applicants argue that neither of Choi nor Marszalek, either individually or in 
combination, teach or suggest all the elements of the amended claims. Similarly, there is no motivation for one of skill in the relevant art to combine Choi (directed to naturally derived remedies) with the scientific review of Marszalek.

	In response Marszalek has been cited to teach that in Mycobacterium tuberculosis wherein at least two-component regulatory system, e.g. DosRST is conserved and the system comprises one or more sensor histidine kinase and cognate response regulator.
For the reasons cited in the rejection one of ordinary skill in the art would have found it obvious to use HC101A (artemisinin) or HC101 (artesunate) for inhibition of mycobacterial cells as the compounds are known for its anti-tuberculosis activity. It is noted that in Choi, Fig. 2, at 400 ug/ml of artemisinin and artesunate the negative reaction persisted for nearly 9 days and 28 days respectively compared to the control. One of ordinary skill in the art would have been motivated to administer an effective amount of HC101A or HC101B agents of the instant claims in a method of inhibiting mycobacterial cells or in a method of treating a subject infected with those cells or in a method of treating tuberculosis (caused by mycobacterial cells) from Choi in expectation of reasonable amount of success and in achieving therapeutic benefits. 


				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 13, 15, 17-18, 20, 31, 103 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2015/115865, See English translation, publication date: 6/8/2015) in view of Marszalek (AFINIDAD LXXI, 567, Julio - Septiembre 2014).
Choi teaches anti-tuberculosis composition containing artemisinin or artesunate for treating tuberculosis. The reference explicitly teach that artemisinin or artesunate is a physiologically active material contained in various medicinal plants and has been verified to have an anti-tuberculosis effect or activity and the materials can be used as a composition for treating, alleviating tuberculosis (Figure, abstract). In page 7, lines 15-19, it is taught that tuberculosis is an infectious disease and it was discovered treat mycobacterium tuberculosis (MTB) is a pathogen of tuberculosis (also see p 17, lines, 1-7). 
Choi teaches that artemisinin or artesunate derived from plants have a high anti-tuberculosis effect that inhibits the growth and survival of Mycobacterium tuberculosis (p 11, lines 10-12). Choi teaches that Artemisinina" or "Artemisininum" or "(+)-Artemisinin" is "(3R). , 5aS, 6R, 8aS, 9R, 12S, 12aR) -Octahydro-3,6,9-trimethyl-3,12-epoxy-12H-pyrano (4,3-j) -1,2-benzodioxepin-10 (p 15, lines 1-3). Artesunate refers to Dihydroartemisinine-12-alpha-succinate" or "Succinyl dihydroartemisinin" or "Sodium artesunate (see p 15, lines 12-13). 
Choi teaches that artemisinin or artesunate was dissolved in ethanol to prepare solutions for each concentration, and the anti-tuberculosis activity of each test substance was measured on Mycobacterium tuberculosis using the Resazurin microtiter assay (p 15, lines 29-32). See Fig. 1 for the anti-tuberculosis effect against Mycobacterium tuberculosis. Artemisinin or Artesunate was confirmed to show an anti-tuberculosis effect against Mycobacterium tuberculosis (FIG. 2) see page 16, lines 12-14. 
Choi teaches artemisinin or artesunate as an active ingredient and its use for alleviating the onset of symptoms of the disease or inhibiting or reducing the growth and division of Mycobacterium tuberculosis (See p 20, lines 6-8). Also taught is the pharmaceutical composition of the active ingredients for the treatment of tuberculosis (see p 20, lines 10-12). Artesunate was confirmed to have a very high antimicrobial activity concentration-dependently on Mycobacterium tuberculosis (Fig. 2) (see p 32, lines 21-22). 
Choi teaches the amount of the active ingredient in a composition may be appropriately determined depending on the purpose of use (prevention, health, improvement or therapeutic treatment) (page 21, last 3 lines, page 25, 15-17, page 26, lines 6-7). Choi teaches the artemisinin toxicity of LD50 is >5576 mg/kg for mice (See p 10, line 36). Choi has demonstrated growth inhibitory activity of artemisinin in mycobacterium tuberculosis cells with 50-200 ug/ml (with 200 ul) (see p 30 for details).
Choi is not explicit in teaching the bacterial cells wherein at least two-component regulatory system is conserved and the system comprises one or more sensor histidine kinase and cognate response regulator.
Marszalek et al. discusses the role of two-component systems (TCS) and their role in bacterial pathogenesis and virulence. Complete two-component systems of M. tuberculosis is shown in Table 1. The prototypical TCS consists of a sensor histidine kinase (HK) that responds to a specific signal by modifying the phosphorylated state of its cognate response regulator (RR) (Figure 1). In Mtb, dosR and dosS are genetically linked and transcriptionally coupled with each other, as well as with upstream Rv3134c gene (p 175, col. 1, last para). Genes dosR and dosS are conserved and tandemly arranged in many mycobacterial species (except M. leprae and M. ulcerans), while dosT appears to be less well conserved. The reference teaches that Murphy & Brown speculated that targeting DosRST TCS may not induce M. tuberculosis death directly, but by forcing them to leave the non-replicative state, bacilli would be made susceptible to currently available anti-mycobacterial treatments (p 175, col. 1, para 1). It is taught that the inhibition of the DosRST TCS could lead to the development of a novel class of “antilatent Mtb” drugs (p 175, Concluding Remarks).
As to the limitations of two-component regulatory system of the mycobacterial cells and the compound inhibits the two-component regulatory system, (i) Marszalek et al. teach that Mycobacterium tuberculosis wherein at least two-component regulatory system, e.g. DosRST is conserved and the system comprises one or more sensor histidine kinase and cognate response regulator and inhibition of the DosRST TCS could lead to anti-mycobacterial drugs (ii) further the two component system is inherent part of the mycobacterium cells, e.g. mycobacterium tuberculosis. Choi explicitly teach that artemisinin inhibits the growth and survival of Mycobacterium tuberculosis and is useful for the treatment of tuberculosis. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that administration of the compound, herein artemisinin, which is HC101A (see instant specification, page 5, line 28 for definition) inhibit mycobacterium cells and treat the infection (e.g. tuberculosis) associated with the bacterial cells. In regards to the effective amount of the compound, Choi explicitly teach effective amount of the composition comprising the active ingredient is administered. Further teaches anti-mycobacterium tuberculosis effects with 20 ug to 80 ug (100-400 ug/ml and 200 ul administered). Further the LD50 of artemisinin is >5576 mg/kg for mice which corresponds to >5576/6.2, which is >899 mg/kg for humans. From this, a person of ordinary skill in the art for example would have found it obvious to contact mycobacterium cells with 1 mg or 10 mg or 100 mg/kg for inhibition of the growth of mycobacterium cells in human. It is noted that the instant specification teaches 0.01-100 mg/kg as effective amount that can be administered (see page 5, last para, lines 17-18). 
A person of ordinary skill in the art would have been motivated to use an effective amount of artemisinin to contact mycobacterium cells in in vitro or in a subject from the teachings of Choi to inhibit the growth/survival of the tuberculosis mycobacterium cells in in vitro or in a subject and thus treat the infection associated with it. 
Claims 1, 3, 31 would have been obvious over the prior art teachings as Choi teaches the same agent HC101A, which is artemisinin in inhibition of growth/survival of mycobacterium cells (mycobacterium tuberculosis) and to treat tuberculosis. 
As to claims 13, 15 Marszalek teaches the two component regulator system, e.g. DosRST. 
As to claim 17, it is obvious and within the skill of an artisan to identify a subject with infection (e.g. mycobacterium, tuberculosis) based on the symptoms prior to administration of a therapeutic agent, here artemisinin. One of ordinary skill in the art would have been motivated to do so is to treat the infection associated with tuberculosis in the subjects. 
As to claim 18, one of ordinary skill in the art would have found it obvious that bacterial cells are mycobacterium cells and mycobacterium tuberculosis from Choi. 
As to claim 20, one of ordinary skill in the art would have been motivated to administer the compound, e.g. artemisinin to multi-drug resistant mycobacterium tuberculosis in order to derive therapeutic benefits. 
As to claim 103, from Choi’s teachings, one of ordinary skill in the art would have been motivated to administer an effective amount of HC101A (artemisinin) in treating tuberculosis in expectation of achieving therapeutic benefits.

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627